ORDER
WOODWARD, Chief Judge.
The court has received and considered the defendants’ motion to dismiss the above-styled cause for lack of jurisdiction and other grounds, and the briefs in support thereof and in opposition thereto, and the court hereby ORDERS:
The defendants’ motion to dismiss is GRANTED.
It is the opinion of the court that judicial review of a denial of veterans’ benefits or compensation is barred by 38 U.S.C. § 211(a), which deprives the court of jurisdiction over decisions of the Veterans Administration concerning veterans’ benefits unless a constitutional challenge is levelled at the validity of underlying statutes concerning such benefits. See Johnson v. Robison, 415 U.S. 361, 94 S.Ct. 1160, 39 L.Ed.2d 389 (1974), and Anderson v. Veterans Administration, 559 F.2d 935 (5th Cir. 1977).
As the plaintiffs in this case are clearly asking only for a review as to their eligibility for benefits, the requisite constitutional challenge is not present so as to remove the jurisdictional bar of 38 U.S.C. § 211(a). Therefore, the court lacks jurisdiction over this cause of action, and must dismiss this case accordingly.
The Clerk will furnish a copy hereof to the plaintiff who is proceeding pro se and to each attorney of record.